Citation Nr: 0534137	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder and, if so, whether the reopened claim 
should be granted.

2.  Whether the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
timely appealed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
July 1961 and from November 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In September 2005, the veteran, sitting at the 
RO, testified at a hearing via video conference with the 
undersigned, sitting at the Board's central office in 
Washington, D.C.

The Board notes that, in an unappealed August 1963 rating 
decision, the RO denied the veteran's claim for service 
connection for a nervous condition.  He was notified and 
there was no timely appeal.  That determination is final, and 
may not be reopened without evidence deemed to be new and 
material.  The current appeal comes before the Board, in 
pertinent part, from the RO rating decision of February 2004 
which denied the veteran's claim for service connection for a 
psychiatric condition.

The Board points out in this regard, however, that in 
February 2004, it appears that the RO implicitly considered 
the claim as reopened.  However, before the Board may reopen 
a previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed August 1963 RO decision denied entitlement 
to service connection a nervous condition.  He was provided 
notice of the decision.

2.  The evidence added to the record since the August 1963 RO 
decision is not cumulative and redundant, was not previously 
on file and raises a reasonable possibility of substantiating 
the claim.

3.  The veteran submitted a timely notice of disagreement 
(NOD) regarding a January 2002 rating decision that denied 
his claim for service connection for PTSD.

4.  A statement of the case (SOC) as to the claim for service 
connection for PTSD was promulgated to the veteran on April 
16, 2002.  The veteran was informed that he had to submit a 
substantive appeal in order to perfect his appeal, and was 
referred to the instructions attached to the Appeal to the 
Board of Veterans' Appeal (VA Form 9) that was provided to 
him.

5.  Following the SOC, a VA Form 9 was received by the RO on 
May 30, 2003.


CONCLUSIONS OF LAW

1.	Evidence received since the August 1963 RO decision 
which denied the veteran's claim for service connection 
for a nervous condition is new and material, and the 
claim for service connection for a psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a) 3.159 (2005).

2.	The appellant failed to submit a timely substantive 
appeal regarding the issue of entitlement to service 
connection for PTSD, therefore, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In October 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a November 2004 detailed SOC, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, other than that which the Board will be 
seeking through the development specified in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (all those notice documents should be 
evaluated in the context of the prior, relatively 
contemporaneous communications from the RO).

Regarding the timeliness of appeal issue, for the reasons 
stated below, the Board finds that this issue must be denied 
as a matter of law; there is no legal basis to find that he 
perfected a timely appeal.  In VAOPGCPREC 5-2004 (July 23, 
2004) VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Moreover, the veteran was 
notified of the criteria for perfecting an appeal to the 
Board by the RO's initial determination on this issue in 
February 2002, as well as the April 2002 SOC. Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

II.	New and Material Evidence

The RO, in an August 1963 determination, denied the veteran's 
claim for service connection for a nervous condition.  The RO 
found at that time that the evidence of record reflected that 
the veteran had a constitutional or developmental abnormality 
that was not a disability under VA law.  The veteran, after 
notice, did not appeal the RO's decision, and it became 
final.

The evidence of record at the time of the RO's August 1963 
decision that denied entitlement to service connection a 
nervous condition includes the veteran's service medical 
records (SMRs).  On a report of medical history completed in 
October 1960, when he was examined for pre-induction, the 
veteran denied having frequent trouble sleeping, nervous 
trouble, or depression or excessive worry.  A psychiatric 
abnormality was not noted on examination and the veteran was 
found qualified for induction.  

A May 1961 psychiatric record indicates that the veteran was 
referred by his commanding officer for psychiatric evaluation 
prior to possible administrative separation.  It was noted 
that since basic training, the veteran had increased 
difficulty with generalized nerves, loss of interest in his 
surroundings, inability to concentrate, and feelings that he 
was a failure.  According to the report, the veteran had some 
difficulty of a similar nature in high school and quit in the 
10th grade.  He felt well in the intervening two years when 
he worked at a gasoline station.  The veteran enlisted in 
service, with the intent of making something of himself, but 
currently felt he was a disappointment to his parents.  Upon 
examination, the clinical diagnosis was chronic and severe 
emotional instability reaction.  The service psychiatrist 
opined that the veteran's condition was not amenable to 
hospitalization, treatment disciplinary action, training, 
transfer or change of duty.  It was recommended that the 
veteran be separated from military service.  

When examined for separation in July 1961, tremors of the 
hands and lip were noted, but a psychiatric abnormality was 
not reported.

Also of record was a July 1963 signed statement from M.H.B., 
M.D., who diagnosed the veteran with schizoid personality.

The RO also considered the findings of an August 1963 VA 
psychiatric examination.  The examiner opined that the 
veteran had a personality pattern disturbance, best described 
by the following diagnoses: schizoid personality pre-
existent, manifested by avoidance of close relations with 
others, withdrawal, introversion, seclusiveness, anxiety, and 
difficulty in concentration.

The August 1963 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1963 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in May 2003, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

An application to reopen the veteran's current claim was 
received by the RO in May 2003.  The evidence added to the 
record includes VA and non-VA medical records, dated from 
1995 to 2003, service medical records for the veteran's 
second period of service, and the veteran's and his wife's 
oral and written statements regarding his current disability.

Service medical records, dated from October 1966 to May 1967, 
indicate that when examined for enlistment the veteran denied 
a history of depression or excessive worry, nervous trouble 
of any sort or sleep difficulty.  A psychiatric abnormality 
was not reported on examination and the veteran was found 
qualified for active service.  

An April 1967 neuropsychiatric examination report indicates 
that the veteran was referred for examination by his 
commanding officer prior to administrative action.  The 
veteran was described as slow, unable to absorb instruction, 
and ineffectual in carrying out the physical aspects of 
training.  The veteran felt he tried hard but was unable to 
meet the required standard of performance.  It was noted that 
attempts to rehabilitate him were unsuccessful; the veteran 
felt he was unable to be a good soldier, and desired to be 
separated from service.  Upon clinical examination, the 
diagnosis was chronic and severe inadequate personality.  The 
psychiatrist recommended that the veteran be separated from 
service.  The May 1967 separation examination report noted 
inadequate personality.

Also added to the record is September 1995 private medical 
record from B.K.F., M.D., that diagnosed the veteran with 
severe and disabling obsessive-compulsive disorder (OCD).  
Possible bi-polar disorder was also diagnosed.

Treatment records from Dr. B.K.F., dated from December 1998 
to November 2003, reflect the veteran's continuing treatment 
for bipolar disorder, OCD, and panic disorder.

An October 2001 VA examination report indicates that the 
veteran was examined by a VA psychologist in conjunction with 
the claim for service connection for PTSD.  The veteran's 
service medical records were not reviewed by the 
psychologist.  The diagnoses were chronic and severe OCD, and 
chronic and severe generalized anxiety disorder, currently in 
remission.

During his September 2005 Board hearing, the veteran 
maintained that he was misdiagnosed during his first period 
of service.  His wife, a registered nurse who treated 
patients with psychiatric disorders, testified that during 
the veteran's second period of service his disorder 
"accelerated" because it was not treated with medication or 
counseling.  (See transcript, page 3.)  The veteran denied 
having psychiatric problems prior to his first period of 
service.  He said his problems started after his successful 
completion of basic training when he felt compelled to 
complete tasks perfectly.  The veteran said he was diagnosed 
with OCD and an emotional disorder during his first period of 
service.  During his second period of service, a psychiatrist 
told the veteran that he was initially misdiagnosed.  He said 
he was hospitalized for evaluation for about two weeks during 
his second period of service and that he was suicidal at the 
time he was discharged in 1967.

As noted above, the veteran has asserted that he has a 
psychiatric disorder, namely OCD and a bipolar disorder, and 
that the disorders had their origin during his periods of 
active service.  His SMRs are not referable to a diagnosed 
psychiatric disorder, but do note emotional disability 
reaction (in May 1961) and inadequate personality (in April 
1967). 

The evidence received since the August 1963 RO decision 
consists of VA and non VA medical records, service records, 
and the veteran's written statements.  The more recent non VA 
medical records, including the private medical records 
reflect a diagnosis of OCD and bipolar disorder, and the 
veteran's and his wife's written and oral statements 
describing his activities in service.  That evidence is new, 
and does bear directly on the question of whether the veteran 
has a psychiatric disorder related to active military 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin, and thus does is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for a psychiatric disorder, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


III. Timeliness of Substantive Appeal As To Claim For Service 
Connection For PTSD

A.	Factual Background

In July 2001, the RO received the veteran's claim for service 
connection for PTSD due to service.  VA and non VA medical 
records and examination reports were reviewed.

In January 2002, the RO denied the veteran's claim for 
service connection for PTSD.  In a notice letter dated 
February 5, 2002, the RO notified the veteran of the action 
on his claim, enclosed a copy of the rating decision, and 
also enclosed a copy of VA Form 4107, that explained his 
procedural and appellate rights.  

In March 2002, the RO received the veteran's notice of 
disagreement.  The NOD expressly disagreed with the RO's 
denial as to his claim for PTSD.

Also in March 2002, the RO received the veteran's claim for a 
permanent and total rating for pension purposes.

On April 16, 2002, the RO issued a statement of the case that 
addressed the veteran's claim of entitlement to service 
connection for PTSD.  In a letter accompanying the SOC, the 
RO advised the veteran that, if he wished to continue his 
appeal, he would need to file a formal appeal by completing 
and filing a VA Form 9.  The RO referred the veteran to the 
instructions attached to the VA Form 9 that was furnished to 
him.

In a letter dated May 1, 2002, the RO advised the veteran 
that his claim for non-service-connected pension was granted.  
The RO requested that the veteran provide additional 
information essential to calculate his pension amount.  In a 
May 2002 signed response, the veteran responded to the RO's 
request for additional information, but did not address his 
claim for service connection for PTSD.

According to a memorandum from a VA representative, on May 
27, 2003, the veteran telephoned the RO to inquire as to the 
status of his claim.  He was advised that he did not submit a 
timely substantive appeal.  It was noted that the veteran 
said he submitted a VA Form 9 in November or December 2002.  
His claims file was reviewed, it was noted that there was no 
completed substantive appeal, and another form was mailed to 
him.  On May 30, 2002, the RO received the veteran's VA Form 
9, signed and dated that month.  On it he had checked a box 
to the effect that he wanted to appeal all of the issues 
addressed in the statement of the case and any supplemental 
statements of the case that he had received from the RO. 

In a June 2003 letter, the RO advised the veteran that his 
appeal was not timely filed.  The RO also enclosed a copy of 
VA Form 4107 that explained his procedural and appellate 
rights.
  
In July 2003, the RO received a signed VA Form 9 from the 
veteran that the RO construed as a NOD as to the matter of 
the timeliness of his substantive appeal as to the earlier 
denial of his claim for service connection for PTSD.

In April 2004, the RO issued a SOC as to the matter of the 
whether the veteran submitted a timely substantive appeal as 
to the matter of his claim for service connection for PTSD.  
The veteran perfected his appeal as to this matter.

During his September 2005 hearing, the veteran testified that 
he did not receive certain VA papers in the mail, including 
the notice of the hearing date.

B. Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  If 
the SOC and any prior SSOC addressed several issues, the 
substantive appeal must either indicate that an appeal is 
being perfected as to all of those issues or must 
specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q).

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  The additional 
development procedures mandated in that issuance are 
consistent with the holding in the General Counsel's opinion, 
and mirror the action accomplished in the present case.

Having reviewed the complete record, the Board finds that the 
appellant failed to perfect his appeal with regard to his 
claim of entitlement to service connection for PTSD.  By 
statute and regulation, an appeal must be perfected within 
one year of the date of notice of the initial adverse rating 
or within 60 days after the issuance of an SOC, whichever 
period ends later.  Based upon the RO's date of mailing of 
the rating decision denying the appellant's claim in February 
2002, one year from the date of notice of the initial rating 
decision as the claim for service connection for PTSD fell in 
February 2003.

Moreover, the record reflects that the SOC as to claim for 
service connection for PTSD was mailed to the appellant on 
April 16, 2002, so 60 days from that issuance was June 16, 
2002.  One year from the date of the notice of the rating 
action on appeal was February 5, 2003.  The VA Form 9 filed 
by the veteran was received May 30, 2003. There is no 
argument that any subsequently received statement from the 
veteran received prior to February 2003 remotely alleges 
specific error of fact or law in the January 2002 rating 
decision regarding service connection for PTSD.  See 38 
C.F.R. § 20.202.  The earliest document filed by the 
appellant remotely regarding the issue of service connection 
for PTSD, following the April 2002 SOC, was a written 
statement from the veteran regarding his claim and received 
in May 2003.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal as to 
the matter of service connection for PTSD.  Furthermore, 
although the Board is inclined to regard oral testimony at a 
recorded hearing as sufficient to constitute a substantive 
appeal, the veteran did not testify at any hearing in support 
of his claim during the period prior to February 2003.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the appellant was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The 
appellant did comply with appellate procedures to the extent 
of filing a timely NOD as to the initial denial of his claim, 
but did not comply with the required procedure for perfecting 
his appeal after his receipt of the SOC, as instructed in the 
transmittal letter that accompanied the SOC in February 2002, 
regarding the matter of service connection for PTSD.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before February 5, 2003.  There is no evidence of 
record, nor has it been contended, that the appellant ever 
requested an extension of time to file his substantive 
appeal.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed,  38 U.S.C. § 7105(d)(3) and 38 C.F.R. 
§ 20.302(c) require VA to afford the claimant at least 60 
days from the mailing date of the SSOC to respond and perfect 
an appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In this instance, the appellant has provided no basis for a 
finding that such good cause exists.  In fact, in March 2002, 
he stated that he disagreed with the RO's January 30, 2002, 
rating decision that was furnished to him with the February 
5, 2002 notice letter from the RO.  Thus, he was clearly 
placed on notice of the steps in the appellate process.  The 
regulations clearly set forth the time limits for filing a 
timely substantive appeal.  The appellant did not file his 
appeal as to the issue of service connection for PTSD within 
these statutory guidelines.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the appellant ever requested an 
extension of time to file his substantive appeal as to this 
matter.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the appellant has not demonstrated good cause for 
his omission of specific arguments relating to errors of fact 
or law made by the RO in its January 2002 determination that 
denied service connection for PTSD.  As indicated immediately 
above, he has provided no basis for finding that there is 
good cause for extending the time period.  Unfortunately, it 
appears the defective filing was a mere oversight.

Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal as to these issues 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. at 430.  As noted above, there is no other 
submission from the veteran that could be reasonably 
construed to be a timely substantive appeal as to the matter 
of entitlement to service connection for PTSD.  Thus, a 
timely substantive appeal not having been filed with regard 
to this issue, the appeal as to this matter has not been 
perfected, and it must be dismissed.

As to the VCAA, in this case, as noted, the Board is of the 
opinion that any assistance beyond what has already been 
provided is not required, because there is no reasonable 
possibility that it would aid in substantiating the 
appellant's claim.  As discussed in detail above, the record 
reflects that the appellant was advised of the necessity to 
file his appeal within one year from the date of notice of 
the initial rating or within 60 days after the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  He was 
provided with his procedural and appellate rights in the VA 
Form 4107 provided in the February 5, 2002 notice letter and 
in the cover letter and instructions that accompanied the 
April 2002 SOC.  Nevertheless, the appellant did not submit a 
timely substantive appeal regarding the issue of entitlement 
to service connection for PTSD.

In a June 2003 letter, the appellant was advised by the RO 
that there was a question regarding the issue of timeliness 
of the substantive appeal as to the matters of entitlement to 
service connection for PTSD and that he was being afforded an 
opportunity to submit evidence and/or argument as to that 
issue.  However, nothing has been submitted by the veteran or 
his representative to alter the untimeliness of the appeal.

The Board is sympathetic with the appellant's error in not 
filing a timely substantive appeal in a timely manner.  
However, as the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Given the RO's efforts to date, it 
would be unreasonable to place a burden upon VA to turn up 
heaven and earth in an attempt to secure further response 
from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Further, under such circumstances, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and neither he or his representative has identified 
any evidence which might serve to rebut that fact, the Board 
finds that further development pursuant to the provisions of 
the VCAA is not warranted, as no reasonable possibility 
exists that such assistance would aid in substantiating the 
appellant's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C.A. § 5103A).  See Wensch v. 
Principi, 15 Vet. App. at 367-68 ("VCAA is not applicable in 
all cases").

The appellant is free, at any time, to reopen his claim by 
submission of new and material evidence to reopened a claim 
for service connection at the RO.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric reopened, 
and the appeal is, to that extent, granted.

The appellant did not file a timely substantive appeal 
regarding the issue of service connection for PTSD.  
Therefore, his appeal as to that issue is not properly before 
the Board for appellate review and is, accordingly, 
dismissed.


REMAND

First, in March 2002, the veteran reported that he received 
Social Security Administration (SSA) disability benefits for 
eight years.  According to information received from the SSA, 
the veteran began receiving SSA disability benefits in July 
1992.  During his September 2005 Board hearing, he indicated 
that he was considered disabled due to his OCD and a 
psychiatric disorder.  (See transcript. P. 12.).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra. Accordingly, the veteran's SSA records 
should be obtained in connection with his claim for service 
connection for a psychiatric disorder.

Second, during his hearing, the veteran and his wife 
maintained that he was misdiagnosed during his first period 
of military service and that his existing psychiatric 
disorder worsened during his second period of active service.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1).

The Board notes that the old language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it requires a claimant to show an increase 
in severity of the claimed disorder before VA's duty under 
the second prong of the rebuttal standard applies. In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Further, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a psychiatric disorder.

Here, the examiner was not asked to render an opinion as to 
whether any currently diagnosed psychiatric disorder was 
related to the findings noted in the veteran's service 
medical records from his first and second periods of service.  
Nor was the examiner asked to comment upon whether the 
veteran had a pre-existing psychiatric disorder that was 
aggravated by a period of active military service.  The Board 
thinks this should be done.

During his September 2005 hearing, the veteran said that in 
November 2005 he would be in California for medical treatment 
related to a cancer disorder.  He requested that his claim be 
handled in an expeditious manner.  It may be that the RO will 
need to contact the veteran and determine if his VA 
examination should be being scheduled in California or in 
Pittsburgh.

Thus, this case is REMANDED for the following actions:
      
1.  The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim for 
SSA disability benefits awarded effective from 
1992 (and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the claims 
file.  Appellant's assistance in obtaining 
these records should be requested as needed.
      
2.  Then, the veteran should be scheduled for 
appropriate VA psychiatric examination to 
determine the etiology of any psychiatric 
disorders, including OCD and bipolar disorder, 
found to be present.  (The RO should determine 
if the veteran wishes to be scheduled for VA 
examination in California or in Pittsburgh, 
and then schedule the examination 
accordingly.)  A complete history of the 
claimed disorder should be obtained from the 
veteran.  Prior to the examination, the 
examiner should review the claims folder, 
including the appellant's service medical 
records for each of his two periods of active 
duty (from November 1960 to July 1961 and from 
November 1966 to May 1967), including the May 
1961 and April 1967 psychiatric service 
medical records.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to address the following matters:

a.  Does the appellant currently have 
OCD, bipolar disorder, or other chronic 
psychiatric disability (or disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.  Taking into consideration the 
evidence incorporated in the service 
medical records, when was the disability 
(or disabilities) most likely incurred?

d.  If any disability was incurred before 
November 1960 (or before November 1966) 
was there a permanent increase in 
disability, beyond the natural progress 
of the disorder, during a period of 
military duty?

e.  If any diagnosed disability was 
incurred after November 1960 (or after 
November 1966), the examiner is requested 
to provide an opinion concerning the 
etiology of any OCD, bipolar disorder or 
other psychiatric disease found to be 
present, to include whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed OCD, bipolar 
disorder, or other psychiatric disease 
was caused by or related to military 
service (including the findings noted in 
the May 1961 and April 1967 service 
medical records), or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

f.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

g.  A complete rationale for all opinions 
expressed should be provided.  The claims 
file, to include all the veteran's 
service medical records from both periods 
of service should be provided to the 
examiner prior to examination and the 
examiner is requested to indicate in the 
examination report whether the records 
were reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a 
psychiatric disorder.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the November 2004 
SOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 


 Department of Veterans Affairs


